Name: Commission Regulation (EEC) No 44/83 of 7 January 1983 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1982 to be carried forward to the 1983 financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 83 Official Journal of the European Communities No L 6/5 COMMISSION REGULATION (EEC) No 44/83 of 7 January 1983 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1982 to be carried forward to the 1983 financial year Whereas it is not necessary to use the facility for reducing prices of certain intervention stocks as at 31 December 1982, as provided for by Article 8 , second paragraph, of Regulation (EEC) No 1883/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1262/82 (2), and in particular Article 8 thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices shall be determined for calculating the value of the agricultural products in intervention storage at the end of a finan ­ cial year to be carried forward to the next financial year ; whereas these products are generally valued at their purchase price ; whereas these prices should therefore be based on the actual purchase prices paid by the intervention agencies during a reference period stretching from 1 January 1982 to the latest month for which the figures are known, including quantities carried over from 1981 and entered in the accounts on 1 January 1982, at their carry-over prices ; HAS ADOPTED THIS REGULATION : Article 1 The prices to be used for calculating the value of agri ­ cultural products in intervention storage on 31 December 1982 to be carried forward to the 1983 financial year are set out in the Annex. Article 2 This Regulation shall enter into force on the third day following is publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1983 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 216, 5 . 8 . 1978 , p . 1 . O OJ No L 148 , 27 . 5 . 1982, p . 1 . No L 6/6 Official Journal of the European Communities 8 . 1 . 83 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1982 to be carried over to the 1983 financial year (per tonne) Product ECU Belgium Bfrs Denmark Dkr Germany DM Greece Dr France FF Ireland £ Irl Italy Lit Luxem ­ bourg Lfrs Nether ­ lands F1 United Kingdom £ Common wheat of : I  bread-making quality 18100 7 779 1 490 466 12 046 1 121 125-00 233 309 7 779 499 112-00  non-bread-making quality 172-00 7 392 1 416 443 11 447 1 066 119-00 221 708 7 392 474 106-50 Barley 164-00 7 048 1 350 422 10915 1 016 113-50 211 396 7 048 452 101-50 Rye 180-00 7 736 1 482 464 11 979 1 115 124-50 232 020 7 736 496 111-50 Durum wheat 254-50 10 938 2 096 655 16 938 1 577 176-00 328 050 10 938 701 157-50 Skimmed-milk powder 1 310-50 56 322 10 791 3 375 87 217 8 119 905-50 1 689 234 56 322 3 611 810-50 Butter 3 165-50 136 044 26 065 8 152 210 672 19612 2 187-50 4 080 330 136 044 8 723 1 958-50 Olive oil 1 612-50 69 301 13 277 4 153 107 316 9 990 1 114-50 2 078 512 69 301 4 443 997-50 Oilseeds 379-00 16 288 3 121 976 25 223 2 348 262-00 488 531 16 288 1 044 234-50 Sugar 514-00 22 090 4 232 1 324 34 208 3 185 355-00 662 546 22 090 1 416 318-00 Tobacco : \ \\  leaf 800-00 34 382 6 587 2 060 53 242 4 957 553-00 1 031 200 34 382 2 205 495-00  processed 935-50 40 205 7 703 2 409 62 260 5 796 646-50 1 205 860 40 205 2 578 579-00  packaged 1 276-00 54 839 10 507 3 286 84 921 7 906 881-50 1 644 764 54 839 3 516 789-50 Beef and veal : || \  quarters 2 197-00 94 421 18 090 5 658 146 216 13 612 1 518-00 2 831 933 94 421 6 054 1 539-00  boned 2 637-00 113 331 21 713 6 791 175 499 16 338 1 822-00 3 399 093 113 331 7 267 1 631-50